TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED OCTOBER 25, 2016



                                    NO. 03-16-00622-CV


                                Darrell J. Harper, Appellant

                                              v.

                              The State Bar of Texas, Appellee




        APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
               DISMISSED -- OPINION BY JUSTICE GOODWIN




Having reviewed the record, the Court finds that the appeal should be dismissed. Therefore, the

Court dismisses the appeal.   No costs of appeal shall be assessed in this Court or in the

court below.